Opinion by
President Judge Crumlish, Jr.,
Appellants, citizens of Montgomery County, filed an action in mandamus to compel the Montgomery County Commissioners to establish a County Prison Board. They alleged that the Second Class County Prison Board Act, Act of December 10, 1980, P.L. 1152, 61 P.S. §407.1, applied to Second Class A Counties (Montgomery County).
The Commissioners’ preliminary objections asserted that this Act applied only to Second Class Counties. The Montgomery County Common Pleas Court sustained the preliminary objections in the nature of a demurrer and dismissed appellants’ complaint.
We affirm on the able opinion of Hess, J., below, Pa. D. & C.3rd (1981).
Affirmed.
Order
The Montgomery County Common Pleas Court order, No. 81-13478, dated November 6,1981, is hereby affirmed.